DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  In the claims, the word “wherein” is repeated twice. Examiner suggests removing one instance of “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the floor-plan information that has been input by the user.” There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not recite that the floor plan information is input by the user. Claims 12 and 20 are rejected based on the same rationale. Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-10, 12-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PG Pub. 2009/0048949 A1 (hereinafter “Howell”).
Regarding claim 1, Howell discloses an information processing apparatus (Fig. 1, Fig. 3), comprising: 
circuitry configured to: acquire floor-plan information and identification information of a real-estate property (¶0027, 0029, 0034, 0240; “facility information may be downloaded prior to conducting a site audit on the facility. The facility information may be downloaded to a handheld computing device, such as handheld computing device 114 of FIG. 1. The facility information may include any information associated with the facility that may assist an auditor to perform a site audit. For example, the facility information may include demographic information associated with the facility, such as name, address, size of the facility…In addition, the facility information may include a graphical representation of the facility. For example, the graphical information may include layouts, schematics, photographs, sketches, floor plans, elevations, or any other graphical representation of a facility that an auditor may use during the site audit.”); 
inform, based on the floor-plan information, a user of a room whose image is to be captured (¶0034, 0240; “In using the graphical representation, and as further described hereinafter, the auditor may display the graphical representation on the handheld computing device”); 
receive an image of the informed room that has been captured by an imaging device (¶0034-0035; “the auditor may select a point on the graphical representation being displayed and enter information associated with one or more deficiencies at the location. In one embodiment, the audit information associated with a deficiency may include photographs of the deficiency.”); and 
transmit, to a management device, the received image in association with the identification information (¶0035; “After the site audit is performed on the facility, the site audit information generated during the site audit of the facility may be uploaded at step 208. The site audit information may be uploaded to a server, such as the facility audit management system(s) 104 being operated by the audit manager 102 (FIG. 1)”).

Regarding claim 2, claim 1 is incorporated, and Howell further discloses wherein: the circuitry is further configured to relate the image in association with the identification information that is managed by the management device and the floor-plan information of the real-estate property (¶0035; “After the site audit is performed on the facility, the site audit information generated during the site audit of the facility may be uploaded at step 208. The site audit information may be uploaded to a server, such as the facility audit management system(s) 104 being operated by the audit manager 102 (FIG. 1)”).

Regarding claim 4, claim 1 is incorporated, and Howell further discloses wherein: the circuitry is further configured to acquire the floor-plan information that has been input by the user.(¶0039; “A customer that is using or managing the customer audit server 302 a may use computing devices 414 a-414 n (collectively 414) that interface with the customer audit server 302 a to allow a manager at the customer to monitor and manage site audits and the facilities being site audited. The computing devices 414 a may be personal computers, desktop computers, laptop computers, handheld computers, or any other computing device or interface device, such as a terminal, that will enable the manager, such as a facilities manager, to view, process, input, or otherwise access the facility information and site audit information being stored in the storage unit 410.”)

Regarding claim 5, claim 1 is incorporated, and Howell further discloses wherein: the circuitry is further configured to acquire the floor-plan information from an information provision system (Howell, ¶0034, 0232; “the handheld computing device 1600 may be configured to download facility information from a server”).

Regarding claim 6, claim 1 is incorporated, and Howell further discloses wherein: the identification information is information that has been input by the user (¶0039; “A customer that is using or managing the customer audit server 302 a may use computing devices 414 a-414 n (collectively 414) that interface with the customer audit server 302 a to allow a manager at the customer to monitor and manage site audits and the facilities being site audited. The computing devices 414 a may be personal computers, desktop computers, laptop computers, handheld computers, or any other computing device or interface device, such as a terminal, that will enable the manager, such as a facilities manager, to view, process, input, or otherwise access the facility information and site audit information being stored in the storage unit 410.”).

Regarding claim 7, claim 1 is incorporated, and Howell further discloses wherein: the circuitry is configured to acquire the identification information from an information provision system (Howell, ¶0034, 0232; “the handheld computing device 1600 may be configured to download facility information from a server”).

Claim 9 recites a method having features corresponding to the elements recited in method claim 1, the rejection of which is applicable here.

Claim 10 recites a method having features corresponding to the elements recited in method claim 2, the rejection of which is applicable here.

Claim 12 recites a method having features corresponding to the elements recited in method claim 4, the rejection of which is applicable here.

Claim 13 recites a method having features corresponding to the elements recited in method claim 5, the rejection of which is applicable here.

Claim 14 recites a method having features corresponding to the elements recited in method claim 6, the rejection of which is applicable here.

Claim 15 recites a method having features corresponding to the elements recited in method claim 7, the rejection of which is applicable here.

Claim 17 recites a non-transitory computer-readable medium having features corresponding to the elements recited in method claim 1, the rejection of which is applicable here, and Howell further discloses a non-transitory computer-readable medium (Howell, ¶0232).

Claim 18 recites a non-transitory computer-readable medium having features corresponding to the elements recited in method claim 2, the rejection of which is applicable here.

Claim 20 recites a non-transitory computer-readable medium having features corresponding to the elements recited in method claim 4, the rejection of which is applicable here.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howell, as applied to claims 1, 9 and 17 above, in view of U.S. PG Pub. 2010/0231687 A1 (hereinafter “Amory”).
Regarding claim 3, claim 1 is incorporated, and Howell does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Amory does as follows.
Amory teaches wherein: the circuitry is further configured to inform a user of an image-capturing sequence using the floor-plan information (Amory, Fig. 3, path 300, ¶0054-0056; “the immersive mode rather than peripheral mode for image capture utilizes the 360-degree panoramic video camera with the connection arm mount 110 and provides a perspective of being at about eye level in order to capture the essence of one being within and throughout the site or location when moving through a path of travel 300. The embodiment also includes having multiple discrete immersed positions along the path of travel within the site compound”).
Amory is considered analogous art because it pertains to an imaging system for site auditing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the site audit system taught by Howell to include instructing placement of the auditor’s camera at discrete locations along a path of travel through the facility, as taught by Amory, in order to capture an immersive view of the interior and exterior facility for inspection and documentation of the physical conditions of the facility (Amory, ¶0003).

Regarding claim 8, claim 1 is incorporated, and Howell does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Amory does as follows.
Amory teaches wherein the receive an image receives a spherical image from the imaging device (Amory, Fig. 3, ¶0054-0056; “the immersive mode rather than peripheral mode for image capture utilizes the 360-degree panoramic video camera with the connection arm mount 110 and provides a perspective of being at about eye level in order to capture the essence of one being within and throughout the site or location when moving through a path of travel 300.).
Amory is considered analogous art because it pertains to an imaging system for site auditing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the site audit system taught by Howell to include acquiring immersive 360-degree panoramic video at locations throughout the facility, as taught by Amory, in order to capture an immersive view of the interior and exterior facility for inspection and documentation of the physical conditions of the facility (Amory, ¶0003).

Claim 11 recites a method having features corresponding to the elements recited in apparatus claim 3, the rejection of which is applicable here. Additionally, the rationale and motivation to combine the Howell and Amory references presented in the rejection of claim 3 apply to this claim. 

Claim 16 recites a method having features corresponding to the elements recited in method claim 8, the rejection of which is applicable here.

Claim 19 recites a non-transitory computer-readable medium having features corresponding to the elements recited in apparatus claim 3, the rejection of which is applicable here. Additionally, the rationale and motivation to combine the Howell and Amory references presented in the rejection of claim 3 apply to this claim. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668